Citation Nr: 1417803	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 1, 2014, for left knee arthritis with restricted flexion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 1, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before at a Travel Board in April 2010 and a copy of the transcript is of record.  The claims were previously before the Board in February 2011 and February 2013.  

In addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) paperless claims file, associated with the Veteran's claim.  A review of the VBMS file reveals a February 2014 Travel Board request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Law Judge who conducted the April 2010 hearing has retired.  In a February 2014 letter the Veteran was informed that he was entitled to a new hearing under 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The same month, the Veteran submitted a request for a Travel Board hearing at his local RO.  As such, the case should be remanded to give the Veteran the opportunity to testify at a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



